DETAILED ACTION
Response to Amendment
Claims 1-30 are pending.
Response to Arguments
Applicant’s arguments filed 11/04/2022 have been fully considered.
The rejections of claims 29-30 under 35 U.S.C. 112 have been withdrawn in view of the amendment.
Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Sodagar (US20210096922A1).
Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar (US20210096922A1) in view of Walker et al. (US20180198871A1), Applicant argues on page 15 that the prior art does not disclose "wherein at least one description parameter describing the media comprises a duration parameter, the duration parameter describing a duration of availability of the data from a moment the data appears when the data is pulled."
Applicant’s arguments are persuasive. Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar in view of Walker et al. (US20180198871A1), wherein Walker is relied upon to disclose the amendment above.

Regarding the rejection of claim 3, Applicant’s arguments are persuasive. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “other requirements” in claim 9 is a relative term which renders the claim indefinite. The term “other requirements” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 8-15, 17, 18-25, 27 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar (US20210096922A1) in view of Walker et al. (US20180198871A1).
Regarding claim 1, Sodagar discloses an apparatus comprising (para [0009, 0011] shows an apparatus belonging to a NBMP (network-based media processing) system): 
at least one processor; and at least one non-transitory memory storing instructions that, when executed by the at least one processor, cause the apparatus at least to (para [0011]): 
process media comprising data over a network, the processing [media processing tasks] having an input and an output (para [0035] shows the NBMP source can define connections of inputs and outputs of the media processing tasks), 
wherein processing the media comprises pushing the data over the network or pulling the data over the network (para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams to the media sink (or make them available to the media sink through a pull mechanism) to a next task in the workflow graph); 
determine a value of a mode parameter to process the data, the value of the mode parameter set to either push or pull (para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams (or make them available through a pull mechanism) to a next task in the workflow graph); 
wherein the mode parameter is added to an input descriptor or an output descriptor (para [0077] shows the description of the media processing function can include one or more of the following descriptors: input, output), and 
the mode parameter functions with a protocol parameter together in the input descriptor and the output descriptor (para [0078] shows the input or output media-parameters objects can include protocol); 
determine, for the input [media sink], when the value of the mode parameter is set to push, that the data is pushed to the input, otherwise when the value of the mode parameter is set to pull, that the data is pulled with the input (para [0026] shows the media sink (115) can consume an output of the workflow; para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams to the media sink, or make them available to the media sink through a pull mechanism); and 
determine, for the output [media source], when the value of the mode parameter is set to push, that the data is pushed from the output, otherwise when the value of the mode parameter is set to pull, that the data is pulled from the output (para [0026] shows the media source (111) can provide an input to the workflow; para [0043] shows the workflow manager (103) can configure the tasks (e.g. media source) to push the processed media data/streams, or make them available from the media source through a pull mechanism.)

Sodagar fails to teach:
at least one description parameter describing the media comprises a duration parameter, the duration parameter describing a duration of availability of the data from a moment the data appears when the data is pulled.
However Walker, in an analogous art (para [0034] shows a Content Provider (CP) system (e.g., file servers, etc.) may provide transmission of streaming content; CP system 120 may negotiate with network 110 for facilitating a streaming content delivery service to user equipment 130; para [0059] shows delivery may be via push or pull), discloses:
at least one description parameter describing the media comprises a duration parameter, the duration parameter describing a duration [maximum allowed delivery duration] of availability of the data from a moment the data appears [earliest availability] when the data is pulled (para [0031] shows opaque objects may contain media (e.g., video and/or audio content); para [0032] shows segments of streaming media may comprise delivery tags providing information for the scheduling and delivery of the segments; para [0059] shows delivery may be via push or pull on the network. For each unique opaque object, there may be a set of attributes defining package earliest availability and a defined maximum allowed delivery duration.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching in Sodagar with the teaching in Walker in order to define time of delivery, etc. (Walker; para [0059]).

Regarding claim 2, Sodagar-Walker discloses the apparatus of claim 1, wherein the input descriptor and the output descriptor define a caching server uniform resource locator parameter configured to indicate a uniform resource locator of a server where the media is sent or retrieved (Sodagar; para [0022] shows the NBMP system (100) providing various cloud-based media processing capabilities such as media-aware caching; para [0078] shows the input or output metadata-parameter objects can include caching-server-url.)

Regarding claim 4, Sodagar-Walker discloses the apparatus of any one of claims 1 to 3, wherein: 
the media is processed as a media stream with a first media source and a second media source (Sodagar; Fig 2 and para [0046] show a first media source T1 and a second media source T2);  
the first media source is a framework for live uplink streaming media sink client of the second media source (Sodagar; para [0022] shows live media ingestion; para [0103] shows the first media source is a camera; para [0019] show a NBMP source describes requested media processing and provides information about the nature and format of media data. In response, an NBMP workflow manager establish a media processing workflow and inform the NBMP source that the media sink client is ready, and the requested media processing can start), and 
the second media source is a network based media processing receiver configured to ingest the media stream in push mode; or the first media source is a framework for live uplink streaming media sink server to the second media source, and the second media source is a network based media processing client configured to collect the media stream in pull mode (Sodagar; para [0022] shows live media ingestion; para [0019] shows the first media source then starts transmitting media to the network media sink for processing; para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams (or make them available through a pull mechanism) to a next task in the workflow graph.)

Regarding claim 5, Sodagar-Walker discloses the apparatus of any one of claims 1 to 4, wherein the media is processed from a first media source to a second media source, where the first media source comprises an upstream task, and the second media source comprises a downstream task; or the media is processed as a media stream with a network based media processing entity, the network based media processing entity comprising at least one input and output descriptor comprising at least one identification parameter configured to identify a type of the media stream (Sodagar; Fig 2 and para [0045-0046] show the first media source T1 starts transmitting upstream media to the second media source T2 for a downstream task to task T3).

Regarding claim 7, Sodagar-Walker discloses the apparatus of claim 1, wherein the duration parameter comprises a value that indicates that a stream is live and a continuous stream ready to be pulled or continuously pushed (Sodagar; para [0022] shows live video streaming. Walker; para [0032] shows segments of streaming media may comprise delivery tags providing information for the scheduling and delivery of the segments; para [0059] shows there may be a set of attributes defining package earliest availability and a defined maximum allowed delivery duration).

Regarding claim 8, Sodagar-Walker discloses the apparatus of claim 1, wherein the at least one description parameter describing the media comprises a persistence parameter, the persistence parameter comprising at least one of: a persistency capability parameter configured to indicate whether storage provided with media processing is automatically persistent, where a default value of the persistency capability parameter comprises true; a secure persistency parameter configured to indicate whether a persistent data transfer is secure, where a default value of the secure persistency comprises false; or a persistence storage uniform resource locator defining a location of one or more items of storage configured to be used to transfer media processing entity data and state or task data and state; or latency, where the latency defines a minimum interval between two fetches or pushes accepted with input of the input descriptor or output of the output descriptor (Sodagar; para [0077] shows the set of descriptors can include security. EXAMINER’S NOTES: “a default value of the secure persistency comprises false” is design choice.)

Regarding claim 9, Sodagar-Walker discloses the apparatus of claim 1, 
wherein a workflow description for processing the media is passed from a network based media processing source to a workflow manager (Sodagar; para [0033] shows a workflow description (WD) can be passed from the NBMP source (101) to the workflow manager (103)), 
wherein the workflow description describes input data and output data, functions used to process the media during a network based media processing workflow, and other requirements for the workflow, wherein the network based media processing workflow is described using the input descriptor and the output descriptor (Sodagar; para [0033] shows the WD can describe information such as input data and output data, functions and other requirements for the workflow.)

Regarding claims 11-12, 14-15 and 17-19, claims 11-12, 14-15 and 17-19 are method claims. These method claims require limitations that are similar to those recited in the system claims 1-2, 4-5 and 7-9 to carry out the method steps.  And since the references of Sodagar-Walker combined teach the apparatus that carries out the method including limitations required to carry out the method steps, therefore method claims 11-12, 14-15 and 17-19 would have also been obvious in view of the structures disclosed in Sodagar-Walker combined.

Regarding claims 21-22, 24-25 and 27-29, claims 21-22, 24-25 and 27-29 are directed to a storage device. These method claims require limitations that are similar to those recited in the system claims 1-2, 4-5 and 7-9 to carry out the method steps.  And since the references of Sodagar-Walker combined teach the apparatus that carries out the method including limitations required to carry out the method steps, therefore method claims 21-22, 24-25 and 27-29 would have also been obvious in view of the structures disclosed in Sodagar-Walker combined.
Furthermore, Sodagar-Walker as combined discloses a storage device (Sodagar; para [0105]).

Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar in view of Walker, further in view of Furbeck (US20120110201A1).
Regarding claims 6, 16 and 26, Sodagar-Walker as applied to claims 1, 11 and 21 fails to teach the at least one description parameter describing the media comprises a latency parameter, where the latency parameter defines a minimum interval between two fetches or pushes accepted with input of the input descriptor or output of the output descriptor.
However, Furback describes one description parameter describing the media comprises a latency parameter, where the latency parameter defines a minimum interval between two fetches or pushes ([Abstract] shows a media presentation description based on the content request, wherein the presentation description comprises a fetch interval; para [0013] shows a template structure will contain a description of how to access segments that will be created in the future.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the server method in Sodagar-Walker with the client method in Furback in order to access segments that will be created in the future (para [0013]).

Claims 10, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar in view of Walker, further in view of Swaminathan et al. (US20150264096A1).
Regarding claims 10, 20 and 30, Sodagar-Walker applied to claims 7, 17 and 27 fails to teach the apparatus of claim 7, wherein the value of the duration parameter that indicates that the stream is live and a continuous stream ready to be pulled or continuously pushed is 0.
However, Swaminathan discloses the duration parameter that indicates that the stream is live and a continuous stream ready to be pulled or continuously pushed (para [0026] shows with an all-push strategy, the client 130 only issues one request for the entire live video stream. Upon receiving the request, the server 120 actively pushes all the video segments as soon as they are ready. The server 120 can continuously push segments to the client 130 in the absence of further requests for the video stream.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NBMP Source in Sodagar-Walker (para [0030]) with the server all-push strategy in Swaminathan (para [0026]) in order for the source server to actively push all the video segments as soon as they are ready (Swaminathan; para [0026]).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Sodagar discloses in para [0078] the input or output metadata-parameter objects can include caching-server-url; para [0088] shows a set of one or more default parameter values. Sodagar fails to teach “in response to the caching server uniform resource locator parameter being missing for a workflow, a workflow manager assigns destination information of a media processing entity to a media source, such that a media sink ingests the media”, as in claim 3.
Walker discloses in para [0059] the location of a package on the CP system can be defined via URL. Walker fails to teach “in response to the caching server uniform resource locator parameter being missing for a workflow, a workflow manager assigns destination information of a media processing entity to a media source, such that a media sink ingests the media”, as in claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442